16169113DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to PCT/JP2016/063438 of 4/28/2016 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 5/4/2021. Each has been annotated and considered.

Claim Objections
Claim 8 is objected to because of the following informalities:  Regarding claim 8, the phrase “an determining order” should be rewritten “a determining order”. Furthermore, the phrase “the the body” should be rewritten “the body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a memory storing first information of an active operation table and second information of a passive operation table used to control the non-verbal reactions” is indefinite because the difference between the active and passive operation tables is unclear. First of all, it is claimed the passive operation table is for controlling non-verbal reactions. But since there is no definition in the claims for the active operation table, it is unclear what the differences between the two operation tables are. 
	Furthermore, the active and passive operations are disclosed in at least [0053] and [0057] of the Specifications, respectively. According to the disclosure, it appears as if the active operation table also includes non-verbal reactions e.g. “a head tilt, a head pan, the right arm, the left arm, a torso tilt, a torso pan, and the like express vicinity indication, distant position indication, bowing, thinking or hesitation, assertion, changing an attitude according to a person, (making) a quip, cheering”. Thus, it is unclear how the active and passive operation tables are differentiated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin et al. (US 20150100157 hereinafter Houssin) in view of Kase et al. (US 20130123987 hereinafter Kase) and further in view of Le Borgne et al. (US 20170100842 hereinafter Borgne).  

Regarding claim 1, Houssin teaches a robot for performing an expression by a non-verbal reaction (See at least: [0053] via “A behavior is a series of gestures defining a 
compound movement (stand up, play football, etc.).”; [0045] via “The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and 
intensity of which can reflect the emotions of the robot.”), the robot comprising:
a body including a lower part capable to pan and tilt with respect to a support point coupled to a placement surface;
a pair of arms provided to side parts of the body capable to move up and down;
a head provided to an upper part of the body capable to pan and tilt (See at least: Fig. 1; [0049] via “The robot will be able to perform behaviors for which it may have been programmed in advance, notably by a code generated according to the invention disclosed in the international patent application published under No. WO2012/010451 already cited, said code having been created by a programmer on a graphical interface.  According to this invention and in the rest of this description, a behavior is a combination of actions (movements, speech) and optionally events.  These behaviors may also have been arranged in a script created by a user who is not a professional programmer by using the invention disclosed in patent application WO2011/003628.  In the first case, it may involve behaviors joined together in a relatively complex logic in which the sequences of behaviors are conditioned by the events that occur in the environment of the robot. [0069] via “For example, a behavior will be defined by a unique string of characters (e.g.: `chess`, `football`, `tai-chi`, etc.).”): 
a memory (See at least [0048] via “…a set of RAM and flash memories.”;
but fails to explicitly disclose a body including a lower part configured to pan and tilt with respect to a support point coupled to a placement surface;
a pair of arms provided to side parts of the body configured to move up and down; wherein
the non-verbal reaction includes a combination of the tilting and the panning of the body with respect to the support point and movement of the pair of arms or the head or any combination thereof.
However, Kase teaches a body configured to pan and tilt with respect to a support point coupled to a placement surface; a pair of arms provided to side parts of the body configured to move up and down; wherein the non-verbal reaction includes a combination of the tilting and the panning of the body with respect to the support point and movement of the pair of arms or the head or any combination thereof (See at least: Figs. 3A-3C; [0065] via “For example, it is also possible to fix the legs 14a, 14b of the robot 100 so that the body 11 rotates about the perpendicular direction.  Thereby, the robot 100 can rotate the body 11 so as to photograph the circumstance of 360.degree, and thus it is possible to detect the display screen 200a of the display device 200 in any directions.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly teach a body including a lower part configured to pan and tilt with respect to a support point coupled to a placement surface; a pair of arms provided to side parts of the body configured to move up and down; wherein the non-verbal reaction includes a combination of the tilting and the panning of the body with respect to the support point and movement of the pair of arms or the head or any combination thereof so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Modified Houssin further fails to explicitly teach a head provided to an upper part of the body configured to pan and tilt; and
a memory storing first information of an active operation table and second information of a passive operation table used to control the non-verbal reactions. 
However, Borgne teaches a head provided to an upper part of the body configured to pan and tilt (See at least: [0089] via “If yes, the process allows stopping the current tracking, looking at the position of the new person by actuating head movement and starting to track 413 the new person detected.”); and
a memory storing first information of an active operation table and second information of a passive operation table used to control the non-verbal reactions (See at least: Fig. 2 104 “Stimuli Store” and 207 “Pertinence Rules”; [0074] via “The movement detector generates movement stimuli to be stored in the group of movement stimuli in the stimuli database 204.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Borgne to teach a head provided to an upper part of the body configured to pan and tilt; and a memory storing first information of an active operation table and second information of a passive operation table used to control the non-verbal reactions so that the robot can access the information necessary to perform the proper gestures and expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Regarding claim 5, Houssin teaches a robot further comprising: 
at least one sensor configured to obtain information regarding an environment of the robot in order to interact with visitors within the environment (See at least: [0047] via “With regard to speech recognition, in the audio signal processing architecture currently used, said audio signals are captured by four microphones and processed by software in specialized modules which are described in the comments on FIG. 9.  The direction of origin of sounds can be determined analyze the differences in date of arrival of the sound signals at the four sensors.”):
the memory further storing information regarding the visitors within the environment and operational information for the robot [0026] via “Advantageously, said robot holds a dialog with at least two users, parameters characterizing said at least two users being stored in a memory of said robot for being used when said robot recognizes one of the at least two users.”): and 
a Central Processing Unit (CPU) coupled to the at least one sensor and the memory (See at least: [0048] via “The board processor may be a commercially available x86 processor.  A low consumption processor will preferably be selected, e.g. an Intel ATOM.TM.  (32-bit, 1600 MHz).”), the CPU being configured to:
detect detection information including contact information indicating contact between a user and the robot and an intention of the user (See at least: Table 1 Page 4 via “In particular, the visual recognition of the robot enables it to detect a person in its environment and to say hi, as would be the case when the person speaks to it.”);
accumulate driving patterns of the body, the pair of arms, and the head for performing the expression; and
determine a driving pattern according to the detection information [0053] via “Elements originating from the module 210 for writing dialogs and the outputs from the voice recognition module 220 are passed to a dialog engine module 230.  Said engine generates speech, emotions, expressions, behaviors and events created in the module 210, according to the procedures explained in the comments on FIGS. 6 and 7.  A behavior is a series of gestures defining a compound movement (stand up, play football, etc.).  An expression is a behavior of a particular type defined for a dialog given by a speech/action pair.  An action may be a combination of movements and/or signs issued, for example, by the robot's LED.  A method for creating scripts consisting of series of expressions has been disclosed by the international application published under No. WO2011/003628.  An emotion is a series of expressions defined by a terminal expression and a series of expressions that tend toward the terminal expression.  By way of an example, the following emotions E.sub.i,n may be defined: `happy/sad`, `tired`, `scared`, `excited`, `curious`, each expression E.sub.i,n, for i varying from 1 to n being an intermediate expression between a reference state and the expression E.sub.n,n.”),
but fails to teach a CPU configured to control the body, the pair of arms, and the head by the determined driving pattern.
However, Kase teaches controlling driving units of the body and the pair of arms by the determined driving pattern (See at least: Figs. 3A-3C; [0065] via “For example, it is also possible to fix the legs 14a, 14b of the robot 100 so that the body 11 rotates about the perpendicular direction.  Thereby, the robot 100 can rotate the body 11 so as to photograph the circumstance of 360.degree, and thus it is possible to detect the display screen 200a of the display device 200 in any directions.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly a CPU configured to control the body and the pair of arms by the determined driving pattern so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Modified Houssin further fails to teach a CPU configured to the head by the determined driving pattern.
However, Bornge teaches controlling the head by the determined driving pattern (See at least: Figs. 3A-3C; [0065] via “For example, it is also possible to fix the legs 14a, 14b of the robot 100 so that the body 11 rotates about the perpendicular direction.  Thereby, the robot 100 can rotate the body 11 so as to photograph the circumstance of 360.degree, and thus it is possible to detect the display screen 200a of the display device 200 in any directions.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Borgne to explicitly teach a CPU configured to the head by the determined driving pattern so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Regarding claim 6, modified Houssin teaches a robot wherein the CPU is further configured to:
estimate an interaction state between the robot and the user according to the detection information: and 
determine expression contents used to control the body, the pair of arms, and the head by the driving pattern corresponding to the determined expression contents (Refer at least to claims 1 and 5 for reasoning and rationale.).

Regarding claim 7, modified Houssin fails to teach wherein the CPU is further configured to adjust an enhancement level that enhances the expression based on the determined driving pattern, and controls the body so as to increase inclination of the body with respect to the placement surface according to the enhancement level.
However, Kase teaches adjusting an enhancement level that enhances the expression based on the determined driving pattern, and controls the driving unit of the body so as to increase inclination of the body with respect to the placement surface according to the enhancement level (See at least: Figs. 3A-3C”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly teach wherein the CPU is further configured to adjust an enhancement level that enhances the expression based on the determined driving pattern, and controls the body so as to increase inclination of the body with respect to the placement surface according to the enhancement level so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Regarding claim 8, modified Houssin teaches a robot wherein the CPU is further configured to determine an determining order in which to perform the expression based on the determined driving pattern, and control the body, the pair of arms, and the head in the determined order (Refer at least to claims 1, 5 and 7 for reasoning and rationale).

Regarding claim 9, Houssin teaches a microphone or the tablet or any combination thereof that detects the intention of the user  (See at least: Table 1 Page 4 via “In particular, the visual recognition of the robot enables it to detect a person in its environment and to say hi, as would be the case when the person speaks to it.”; [0047] via “With regard to speech recognition, in the audio signal processing architecture currently used, said audio signals are captured by four microphones and processed by software in specialized modules which are described in the comments on FIG. 9.  The direction of origin of sounds can be determined analyze the differences in date of arrival of the sound signals at the four sensors.  Speech is recognized by voice recognition software with a grammar engine (e.g. of the type marketed by the company Nuance.TM.) or with a natural language interpreter.”), 
	but fails to explicitly disclose wherein the at least one sensor further includes a contact sensor or a tablet or any combination thereof that detect the contact information.
However, Kase teaches wherein the detecting means includes a contact sensor or a tablet or any combination thereof that detects the contact information (See at least: [0032] via “Specifically, it is possible to include in the detection unit 108 a touch-sensor or a pressure sensor that detects a contact or pressure from the outside to the robot 100, an external sensor such as a heat sensor, an internal sensor that monitors the battery (not shown) of the robot 100 and the like.  Alternatively, the detection unit 108 may be equipped with either the camera 103 or the microphone 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly teach wherein the at least one sensor includes a contact sensor or a tablet or any combination thereof that detects the contact information so that the robot can perform the proper expressions and actions to convey emotions/expressions to a user based on the user input to the robot.  

Regarding claim 10, Houssin teaches a robot wherein the at least one sensor further includes a human sensing sensor, a camera, a distance measuring sensor or a temperature sensor or any combination thereof (See at least: [0118] via “Advantageously, from processing the images received by a camera embedded in the robot, the dialog module analyzes the position of the head of the speaker(s) in order to know whether the robot is being addressed.  Similarly, it can assess the positions of the lips in order to know whether or not the user is speaking and accordingly, if it must listen or if it can speak (element 760).”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Borgne and further in view of Maisonnier et al. (US 20130218339 hereinafter Maisonnier). 

Regarding claim 2, Houssin teaches a robot further comprising:
wherein the non-verbal reaction is a further combination with turning on or off of the light source (See at least: [0045] via “The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and intensity of which can reflect the emotions of the robot.”).
	but fails to teach a light source provided to the head. 
However, Maisonnier teaches a light source provided to the head (See at least: [0119] via “This channel allows the emission of light signals produced by LEDs embedded in the robot's body.  Numerous LEDs may be provided, notably on the eyes, the ears, the torso, the feet.  They can have different colors and be equipped with a variable-frequency blinking capability.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Maisonnier to teach a light source provided to the head so that lights at eye level with an interactive person can be used to communicate different types of information to interactive person. 

Regarding claim 3, Houssin teaches a robot further comprising:
wherein the non-verbal reaction is a further combination with turning on or off of the light source (See at least: [0045] via “The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and intensity of which can reflect the emotions of the robot.”).
but fails to teach wherein the light source includes light sources of a plurality of different colors.
However, Maisonnier teaches wherein the light source includes light sources of a plurality of different colors (See at least: [0119] via “This channel allows the emission of light signals produced by LEDs embedded in the robot's body.  Numerous LEDs may be provided, notably on the eyes, the ears, the torso, the feet.  They can have different colors and be equipped with a variable-frequency blinking capability.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Maisonnier to teach wherein the light source includes light sources of a plurality of different colors so that various lights of differing colors can be used to communicate different types of information to an interactive person. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Borgne and further in view of Sakamoto et al. (US 20030078696 hereinafter Sakamoto). 

Regarding claim 4, modified Houssin fails to teach a robot further comprising:
a speaker, wherein the non-verbal reaction is a further combination with audio output from the speaker.
However, Sakamoto teaches a robot further comprising:
a speaker, wherein the non-verbal reaction is a further combination with audio output from the speaker (See at least: [0140] via “Preliminarily stored in a memory of the controller 70 are action and motion models consisting of various kinds of control parameters and control programs as bases of actions and motions related to four items of "walking condition," "motion," "action" and "sound" for each "emotion expression" and each "instinct expression.").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Sakamoto to teach a robot further comprising: a speaker, wherein the non-verbal reaction is a further combination with audio output from the speaker so that audible cues can be used to communicate information to an interactive person. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Borgne and further in view of Sawada et al. (US 2006018273 hereinafter Sawada). 

Regarding claim 11, modified Houssin fails to explicitly teach further comprising: a box-shaped base including the placement surface wherein the CPU is disposed within the box-shaped base.
	However, Sawada teaches a box-shaped base wherein the CPU is disposed within the box-shaped base. (See at least Fig. 3 “host computer”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Sawada to teach a box-shaped base including the placement surface wherein the CPU is disposed within the box-shaped base. The host computer desktop already contains the control means. If the desktop also wanted to be used as a platform, it would have been obvious to one of ordinary skill in the art to increase the size of the desktop as needed to accommodate a robot of any size. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Bornge and further in view of Mohan et al. (US 20160121487 hereinafter Mohan). 

Regarding claim 12, modified Houssin fails to teach a robot further comprising: 
a communication control device that receives identification information transmitted from a tag.
However, Mohan teaches a robot further comprising: a communication control device that receives identification information transmitted from a tag (See at least: [0044] via “For example, the first beacon device 102 may include a long-range transceiver and antenna capable of establishing a connection 105 to the Internet 130, which in turn may enable the first beacon device 102 to communicate with a remote server 140 that is connected to the Internet 130 via a wired or wireless connection 141.  In some embodiments, the connection 105 may be via long-range, cellular network connection.  Similarly, robots may also be configured to utilize WAN connections when available.  For example, the first robot 110a may include a transceiver and antenna capable of exchanging communications, via a long-range wireless connection 111, with a base station 120 of a cellular network 122 connected to the Internet 130 via a connection 121.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify in view of to teach a robot further comprising: a communication control device that receives identification information transmitted from a tag so that the information from the beacon can be used to guide the robot. 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/HARRY Y OH/Primary Examiner, Art Unit 3666